EXHIBIT 10.1

 

2003 LONG-TERM INCENTIVE PLAN OF SCIENTIFIC-ATLANTA, INC.

 

1. PURPOSE OF THE PLAN. This 2003 Long-Term Incentive Plan of
Scientific-Atlanta, Inc. (henceforth referred to as “the Plan”), effective as of
the date the Plan is approved by the Company’s shareholders in accordance with
Section 25 (“the Effective Date”) is intended to encourage officers and other
employees of Scientific-Atlanta, Inc. (henceforth referred to as “the Company”)
and its Subsidiaries to acquire or increase their ownership of common stock of
the Company on reasonable terms, to provide compensation opportunities for
superior financial results and outstanding personal performance, to foster in
participants a strong incentive to put forth maximum effort for the continued
success and growth of the Company and its Subsidiaries, and to assist in
attracting and retaining the best available individuals to the Company and its
Subsidiaries.

 

2. DEFINITIONS. When used herein, the following terms shall have the meaning set
forth below.

 

2.1 “Affiliate” means, with respect to any specified person or entity, a person
or entity that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person or
entity specified.

 

2.2 “Award” means an Option, Performance Award, Performance Share, Performance
Unit, Restricted Stock Award, Restricted Stock Unit, or Stock Appreciation
Right, whether granted separately, in conjunction with, or in tandem with
another Award pursuant to the Plan.

 

2.3 “Award Letter” means a written letter, agreement or other notice in such
form as may from time to time be hereafter approved by the Committee, which
Award Letter shall set forth the terms and conditions of an Award under the
Plan.

 

2.4 “Board” means the Board of Directors of the Company.

 

2.5 “Change in Control” shall mean the occurrence of any of the following
events:

 

  2.5.1 The acquisition in one or more transactions by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act of
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding voting securities (the “Voting Securities”),
provided, however, that for purposes of this paragraph (a), the Voting
Securities acquired directly from the Company by any Person shall be excluded
from the determination of such Person’s Beneficial Ownership of Voting
Securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding); or

 

  2.5.2 The individuals who are members of the Incumbent Board cease for any
reason to constitute at least two-thirds of the Board; or

 

  2.5.3 Approval by shareholders of the Company of:

 

  2.5.3.1   A merger or consolidation involving the Company if the shareholders
of the Company immediately before such merger or consolidation do not own,
directly or indirectly, immediately following such merger or consolidation, more
than eighty percent (80%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger or consolidation, or

 

19 of 44



--------------------------------------------------------------------------------

  2.5.3.2 A complete liquidation or dissolution of the Company or an agreement
for the sale or other disposition of all or substantially all of the assets of
the Company.

 

  2.5.4 Notwithstanding anything in this Section 2.5 to the contrary, a Change
in Control shall not be deemed to occur solely because twenty percent (20%) or
more of the then outstanding Voting Securities is acquired by:

 

  2.5.4.1 A trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries, or

 

  2.5.4.2 Any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the shareholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

 

  2.5.5 Moreover, notwithstanding anything in this Section 2.5 to the contrary,
a Change in Control shall not be deemed to occur solely because any Person (the
“Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Person, provided, that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

 

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and reference to any specific provisions of the Code shall refer to the
corresponding provisions of the Code as it may hereafter be amended or replaced.

 

2.7 “Committee” means the Human Resources and Compensation Committee of the
Board or any other committee appointed by the Board whose member or members meet
the requirements for eligibility to serve set forth in Section 4 of the Plan and
which is vested by the Board with responsibility for the administration of the
Plan; provided, however, that only those members of the committee of the Board
who participate in decisions relative to Awards under this Plan shall be deemed
to be part of the “Committee” for purposes of this Plan.

 

2.8 “Company” means Scientific-Atlanta, Inc.

 

2.9 “Dividend Right” means the right of a Participant to receive an amount equal
to the dividend which would be payable to the holder of a Share, pursuant to
such terms and conditions as may be established pursuant to this Plan and the
determination of the Committee.

 

2.10 “Employees” means officers (including officers who are members of the
Board) and other individuals who the Company or any of its Subsidiaries treats
as an employee for income tax reporting purposes, regardless of their status
under common law.

 

2.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and reference to any specific provisions of the Exchange Act shall
refer to the corresponding provisions of the Exchange Act as it may hereafter be
amended or replaced.

 

2.12

“Fair Market Value” means, with respect to the Shares, the closing sale price of
such Shares on the New York Stock Exchange four o’clock PM (EST) closing price
on the date(s) in question, or, if the Shares shall not have been traded on any
such date(s), the closing sale price on the New York Stock Exchange on the first
day prior thereto on which the Shares were so traded or if the Shares are not
traded on the New York

 

20 of 44



--------------------------------------------------------------------------------

 

Stock Exchange, such other amount as may be determined by the Committee by any
fair and reasonable means. Fair Market Value determined by the Committee in good
faith shall be final, binding and conclusive on all parties.

 

2.13 “Incumbent Board” means the individuals who as of the Effective Date, were
members of the Board and any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board; provided, however, that any individual who
is not a member of the Incumbent Board at the time he or she becomes a member of
the Board shall become a member of the Incumbent Board upon the completion of
two full years as a member of the Board; provided, further, however, that
notwithstanding the foregoing, no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office:

 

  2.13.1 As a result of either an actual or threatened “election contest”
(within the meaning of Rule 14a-11 promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (a “Proxy Contest”), or;

 

  2.13.2 With the approval of the other Board members, but by reason of any
agreement intended to avoid or settle a Proxy Contest.

 

2.14 “Incentive Stock Option” means an Option meeting the requirements and
containing the limitations and restrictions set forth in Section 422 of the
Code.

 

2.15 “Indexed Option” means an Option with an exercise price which either
increases by a fixed percentage over time or changes by reference to a published
index, as determined by the Committee. In no event shall the exercise price at
the time of grant be less than the Fair Market Value on the date of grant.

 

2.16 “Mature Shares” shall mean Shares which have been held by the Participant
for a period of at least six (6) months and one (1) day after such Shares are
issued, or, in the case of Restricted Stock, vested.

 

2.17 “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

 

2.18 “Option” means the right to purchase, at a price and for a term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions as the Plan and the Committee impose, the number of Shares
specified by the Committee. An Option may be either an Incentive Stock Option or
a Non-Qualified Stock Option.

 

2.19 “Parent” means any corporation, other than the employer corporation, in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the employer corporation owns stock possessing more than
fifty percent (50%) of the total combined voting power of all classes of stock
in one of the other corporations in the chain.

 

2.20 “Participant” means any Employee to whom a grant of an Award has been made
and is outstanding under the Plan.

 

2.21 “Performance Award” means Performance Units, Performance Shares or either
or both of them.

 

2.22

“Performance Objectives” means the specific targets and objectives established
by the Committee under one or more, or a combination of or ratio between, any
key elements contained in or derived from the Company’s income statement,
balance sheet and/or cash flow statement, or the equivalent measure in a
business unit or function of the company, including but not limited to sales or
revenue, bookings, gross margin, costs and expenses, working capital, inventory,
pre-tax and after-tax income, increase in cash, return on equity, return on
assets, return on capital, earnings per share, return on sales, total
shareholder return and net income. These targets and objectives may represent
performance vs. plan, performance vs.

 

21 of 44



--------------------------------------------------------------------------------

 

historical performance or performance vs. a peer group of comparable companies
established by the Committee. Results against targets and objectives shall be
determined and measured in accordance with generally accepted accounting
principles as utilized by the Company in its reports filed under the Exchange
Act.

 

2.23 “Performance Period” means a period of time established by the Committee
for which Performance Objectives have been established, of not less than one nor
more than ten consecutive Company fiscal years.

 

2.24 “Performance Share” means a right, granted to a Participant under Section
12 of the Plan, that may be paid out as a Share.

 

2.25 “Performance Unit” means a right, granted to a Participant under Section 12
of the Plan, that may be paid entirely in cash, entirely in Shares, or such
combination of cash and Shares as the Committee in its sole discretion shall
determine.

 

2.26 “Plan” means this Long-Term Incentive Plan.

 

2.27 “Regulation T” means Part 220, Chapter II, Title 12 of the Code of Federal
Regulations, issued by the Board of Governors of the Federal Reserve System
pursuant to the Exchange Act, as amended from time to time, or any successor
regulation which may hereafter be adopted in lieu thereof.

 

2.28 “Restricted Stock Award” means the right to receive Shares, but subject to
forfeiture and/or other restrictions set forth in the related Award Letter and
the Plan. Restricted Stock Awards are subject to restrictions which lapse over
time.

 

2.29 “Restricted Stock Unit” means the right to receive an Award, denominated in
cash but payable in Shares but subject to forfeiture and/or other restrictions
set forth in the related Award Letter and the Plan. Restricted Stock Units are
subject to restrictions which lapse over time.

 

2.30 “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations of the
Exchange Act (or any successor rule or regulation).

 

2.31 “SAR” or “Stock Appreciation Right” means a stock appreciation right, which
is a right to receive an amount in cash, or Shares, or a combination of cash and
Shares, as determined or approved by the Committee in its sole discretion, no
greater than the excess, if any, of the Fair Market Value of a Share on the date
the SAR is exercised, over the SAR Base Price.

 

2.32 “SAR Base Price” means the Fair Market Value of a Share on the date a SAR
was granted, or if the SAR was granted in tandem with an Option (whether or not
the Option was granted on a different date than the SAR), in the Committee’s
discretion, the option price of a Share subject to the Option.

 

2.33 “Securities Act” means the Securities Act of 1933, as amended from time to
time, and reference to any specific provisions of the Securities Act shall refer
to the corresponding provisions of the Securities Act as it may hereafter be
amended or replaced.

 

2.34 “Share” or “Shares” means a share or shares of the Company’s $0.50 par
value common stock together with associated preferred stock rights, any security
of the Company issued in lieu of or in substitution of such common stock or, if
by reason of the adjustment provisions contained herein any rights under an
Award under the Plan pertain to any other security, such other security.

 

2.35 “Subsidiary” or “Subsidiaries” means any corporation other than the
employer corporation in an unbroken chain of corporations beginning with the
employer corporation if each of the corporations other than the last corporation
in the unbroken chain owns stock possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

22 of 44



--------------------------------------------------------------------------------

2.36 “Successor” means the legal representative of the estate of a deceased
Employee or the person or persons who shall acquire the right to exercise an
Award by bequest or inheritance or by reason of the death of the Employee.

 

2.37 “Ten-Percent Shareholder” means an individual who “owns” as defined in
Section 425 of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of (i) the Company; (ii) if
applicable, a Subsidiary, or (iii) if applicable, the Parent.

 

2.38 “Term” means the period during which a particular Award may be exercised.

 

3. STOCK SUBJECT TO THE PLAN.

 

3.1 MAXIMUM NUMBER OF SHARES TO BE AWARDED.    The maximum number of Shares in
respect for which Awards may be granted under the Plan shall be eight million
(8,000,000) Shares.

 

  3.1.1 Such Shares may be in whole or in part, as the Board shall from time to
time determine, authorized but unissued Shares, or issued Shares which shall
have been reacquired by the Company.

 

  3.1.2 The number of SARs payable in cash and the number of units payable in
cash under the Plan shall be counted when computing the total number of Shares
available for Awards under the Plan.

 

3.2 CERTAIN LIMITATIONS.    The maximum number of Shares with respect to which
Options and SARs payable in Shares which may be granted during any three fiscal
year period to any Employee shall not exceed 3,000,000. The maximum dollar value
with respect to which Awards (other than Options, Performance Shares and SARs
payable in Shares) that are intended to qualify as performance-based
compensation under Code Section 162(m)(4)(C) which may be paid to any Employee
for any particular Performance Period shall be Ten Million Dollars
($10,000,000). The maximum number of Shares which may be issued pursuant to the
Plan as Restricted Stock, Restricted Stock Units or Performance Shares shall be
3,000,000.

 

3.3 SHARES UNDERLYING EXPIRED, CANCELLED OR UNEXERCISED AWARDS.    Any Shares
subject to issuance upon exercise of an Option or SAR, but which are not issued
because of a surrender, cancellation, lapse, expiration or termination of any
such Option or SAR prior to issuance of the Shares, or any Shares subject to a
SAR paid in cash, shall once again be available for issuance in satisfaction of
Awards. Similarly, any Shares issued or issuable pursuant to a Restricted Stock
Award or Performance Award which are subsequently forfeited or not issued
pursuant to the terms of the grant shall once again be available for issuance in
satisfaction of Awards. If Shares issued as Restricted Stock, Restricted Stock
Units, or Performance Shares are forfeited or not issued pursuant to the Plan,
they shall not be debited against the 3,000,000 limit on such Awards pursuant to
Section 3.2.

 

4. ADMINISTRATION OF THE PLAN.

 

4.1 MEMBERSHIP.    The Board shall appoint the Committee, which shall be
comprised of one (1) or more directors or such greater number of directors as
may be required under applicable law and determined by the Board. In respect of
any decisions regarding an Award intended to satisfy the requirements of Section
162(m) of the Code, the Committee shall be comprised of no less than two (2)
members, each of whom shall be an “outside director” within the meaning of
Section 162(m) of the Code. The Board may, from time to time, appoint members to
the Committee in substitution for or in addition to members previously appointed
and may fill vacancies, however caused, in the Committee, consistent with the
qualifications listed above.

 

4.2

COMMITTEE AUTHORITY. Subject to the provisions of the Plan, the Committee shall
have full authority, in its discretion, to determine the Employees to whom
Awards shall be granted, the number of Options,

 

23 of 44



--------------------------------------------------------------------------------

 

Shares, Performance Units, Restricted Stock Units or SARs to be covered by each
of the Awards, and the terms (including restrictions and/or Performance
Objectives) of any such Award; to amend or cancel Awards (subject to Section 21
of the Plan); to extend or accelerate the vesting or exercisability of Awards or
extend the term of any Award within the maximum ten-year term of Awards (subject
to the restrictions in Section 6.3); to require the cancellation or surrender of
any Award previously granted under this Plan or any other plans of the Company
as a condition to the granting of an Award; to construe or interpret the Plan,
any Award Letter and any documents defining the rights and obligations of the
Company and any Participant in connection with the Plan; and to prescribe,
amend, and rescind rules and regulations relating to it, and generally to
interpret and determine any and all matters whatsoever relating to the
administration of the Plan and the granting of Awards hereunder. The Committee
shall make such rules and regulations for the conduct of its business as it
shall deem advisable, including the ability to delegate administrative functions
to an officer of the Company. All determinations and decisions by the Committee
in the exercise of its powers shall be final, binding and conclusive.

 

4.3 OFFICER COMMITTEE.    An officer committee consisting of the Company’s chief
human resources officer, chief legal officer and chief financial officer is
authorized to make any non-substantive or administrative amendments to the Plan
necessary to carry out the administration of the Plan.

 

4.4 REPRICING OF OPTIONS AND SAR BASE PRICE.    No change in the exercise price
of a Stock Option (other than the change in the exercise price of an Indexed
Option based on the movement of the underlying index) or in the SAR Base Price
shall be made without the expressed approval of the shareholders of the Company.
Notwithstanding this section, if there is a change in the capitalization of the
Company, any outstanding Awards may be adjusted pursuant to Section 16 of the
Plan.

 

4.5 LIMITS ON LIABILITY.    No member of the Committee shall be liable, in the
absence of bad faith, for any act or omission with respect to his service on the
Committee.

 

5. EMPLOYEES TO WHOM AWARDS MAY BE GRANTED.

 

5.1 Awards may be granted in each year or portion thereof while the Plan is in
effect to such of the Employees as the Committee, in its discretion, shall
determine.

 

5.2 Receipt of an Award by an Employee in one year neither guarantees nor
implies that the Employee shall be eligible to receive an Award in any
subsequent year.

 

6. STOCK OPTIONS.

 

6.1 TYPES OF OPTIONS.

 

  6.1.1 Options granted under this Plan may be Incentive Stock Options or
Non-Qualified Stock Options. In addition, Non-Qualified Stock Options may be
issued as Indexed Options.

 

  6.1.2 The Award Letter for an Option shall designate whether an Option is an
Incentive Stock Option or a Non-Qualified Stock Option, or a combination of
Incentive Stock Options and Non-Qualified Stock Options. Any Option not
specifically designated as an Incentive Stock Option shall be treated as a
Non-Qualified Stock Option by the Company and the Participant to whom the Option
is granted for federal income tax purposes.

 

6.2 OPTION PRICE.    The option price per Share of any Option granted under the
Plan shall not be less than the Fair Market Value of the Shares covered by the
Option on the date the Option is granted.

 

  6.2.1 Notwithstanding anything herein to the contrary, in the event an
Incentive Stock Option is granted to an Employee who, at the time such Incentive
Stock Option is granted, is a Ten-Percent Shareholder, then the option price per
Share of such Incentive Stock Option shall not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares covered by the Incentive
Stock Option on the date the Incentive Stock Option is granted.

 

24 of 44



--------------------------------------------------------------------------------

  6.2.2 In the case of an Indexed Option, the Committee shall determine the
exercise price of such Indexed Option and the terms and conditions that affect,
if any, any adjustments to the exercise price of such Indexed Option, but under
no circumstances shall the Committee set the exercise price at the time of grant
at less than Fair Market Value on the date of the grant.

 

6.3 TERM OF OPTIONS.    Options granted hereunder shall be exercisable for a
Term expiring on the tenth anniversary of the date of grant and shall be subject
to earlier termination as hereinafter provided, or such lesser term as may be
specified in an Award Letter issued hereunder. No Option shall become
exercisable before than the first anniversary of the date of the grant. The full
vesting period for any Option shall not be less than the third anniversary of
the date of grant and no more than one-third of the Shares granted in the Option
shall vest in any one year. Notwithstanding anything herein to the contrary, in
the event an Incentive Stock Option is granted to an Employee who, at the time
such Incentive Stock Option is granted, is a Ten-Percent Shareholder, then such
Incentive Stock Option shall not be exercisable more than five (5) years from
the date of grant and shall be subject to earlier termination as hereinafter
provided.

 

6.4 LIMIT ON FAIR MARKET VALUE OF INCENTIVE STOCK OPTIONS.    In any calendar
year, no Employee may be granted an Incentive Stock Option hereunder to the
extent that the aggregate Fair Market Value (such Fair Market Value being
determined as of the date of grant of the Option in question) of the Shares with
respect to which Incentive Stock Options first become exercisable by the
Employee during any calendar year (under all such plans of the Employee’s
employer corporation, its Parent, if any, and its Subsidiaries, if any) exceeds
the maximum amount allowed pursuant to Section 422 of the Internal Revenue Code
(as from time to time amended). For purposes of the preceding sentence, Options
shall be taken into account in the order in which they were granted. Any Option
granted under the Plan which is intended to be an Incentive Stock Option, but
which exceeds the limitation set forth in this Section 6.4, shall be a
Non-Qualified Stock Option to the extent that a portion of the Option exceeds
this limitation.

 

7. STOCK APPRECIATION RIGHTS.

 

7.1 GRANT OF SAR.    The Committee, in its discretion, may grant an Employee a
SAR either on a free-standing basis or in tandem with an Option. The Committee,
in its discretion, may grant a SAR in tandem with an Option either at the time
the Option is granted or at any time thereafter, so long as the grant of the SAR
is made during the period in which grants of SARs may be made under the Plan.
The Committee, in its discretion, may grant a SAR in tandem with an Option,
which is exercisable either in lieu of, or in addition to, exercise of the
related Option.

 

7.2 LIMITATIONS ON EXERCISE. Each SAR granted in tandem with an Option shall be
exercisable to the extent, and only to the extent, the related Option is
exercisable and shall be for such Term as the Committee may determine (which
Term, which is not to exceed the tenth anniversary of the date of the grant, may
expire prior to the Term of the related Option). Each SAR granted on a stand
alone basis shall be exercisable to the extent, and for such Term, as the
Committee may determine. The SARs shall be subject to such other terms and
conditions as the Committee, in its discretion, shall determine and which are
not otherwise inconsistent with the Plan. The terms and conditions may include
Committee approval of the exercise of the SAR, limitations on the time within
which and the extent to which such SAR shall be exercisable, and limitations, if
any, on the amount of appreciation in value which may be recognized with regard
to such SAR. The Company’s obligation to any Participant exercising a SAR may be
paid in cash or Shares, or partly in cash or Shares, at the sole discretion of
the Committee, or as defined in the Award Letter at the time of the Award. If,
and to the extent that, Shares are issued in satisfaction of amounts payable on
exercise of a SAR, the Shares shall be valued at their Fair Market Value on the
date of exercise.

 

7.3 SARS IN TANDEM WITH INCENTIVE STOCK OPTIONS. With respect to SARs granted in
tandem with Incentive Stock Options, the following shall apply:

 

  7.3.1 No SAR shall be exercisable unless the Fair Market Value of the Shares
on the date of exercise exceeds the option price of the related Incentive Stock
Option.

 

25 of 44



--------------------------------------------------------------------------------

  7.3.2 In no event shall any amounts paid pursuant to the SAR exceed the
difference between the Fair Market Value of the Shares on the date of exercise
and the exercise price of the related Incentive Stock Option.

 

  7.3.3 The SAR must expire no later than the last date the related Incentive
Stock Option can be exercised.

 

7.4 SURRENDER OF OPTION OR SAR GRANTED IN TANDEM.    If the Award Letter related
to the grant of a SAR in tandem with an Option provides that the SAR can only be
exercised in lieu of the related Option, then, upon exercise of such SAR, the
related Option or portion thereof with respect to which such SAR is exercised
shall be deemed surrendered and shall not thereafter be exercisable and,
similarly, upon exercise of the Option, the related SAR or portion thereof with
respect to which such Option is exercised shall be deemed surrendered and shall
not thereafter be exercisable. If the Award Letter related to the grant of a SAR
in tandem with an Option provides that the SAR can be exercised in addition to,
or separate from, the related Option, then, upon exercise of such SAR, the
related Option or portion thereof with respect to which such SAR is exercised
shall not be deemed surrendered and shall continue to be exercisable and,
similarly, upon exercise of the Option, the related SAR or portion thereof with
respect to which such Option is exercised shall not be deemed surrendered and
shall continue to be exercisable.

 

8. EXERCISE OF RIGHTS UNDER OPTION OR SAR AWARDS.

 

8.1 NOTICE OF EXERCISE.    An Employee entitled to exercise an Option or SAR may
do so by delivery of notice, in a manner and form established by the Company in
its sole discretion. Except as provided in Section 8.2 below, the notice shall
be accompanied by payment in full of the purchase price of any Shares to be
purchased, which payment may be made in cash or, in Mature Shares valued at Fair
Market Value at the time of exercise or, a combination thereof. No Shares shall
be issued upon exercise of an Option until full payment has been made therefor.
All notices or requests provided for herein shall be delivered to the Company as
determined by the Committee.

 

8.2 CASHLESS EXERCISE PROCEDURES.    The Committee, in its sole discretion, may
establish procedures for Options or SARs whereby an Employee, subject to the
requirements of Regulation T, federal income tax laws, and other applicable
federal, state and local tax and securities laws, can exercise an Option or a
portion thereof without making a direct payment of the option price to the
Company. If the Committee so elects to establish a cashless exercise program,
the Committee shall determine, in its sole discretion, and from time to time,
such administrative procedures and policies as it deems appropriate and such
procedures and policies shall be binding on any Employee wishing to utilize the
cashless exercise program.

 

8.3 FRACTIONS OF SHARES.    An Option may not be exercised for a fraction of a
Share.

 

8.4 NO DIVIDEND ADJUSTMENT.    No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 16 of the Plan.

 

9. RIGHTS OF OPTION AND SAR HOLDERS.    The holder of an Option or SAR shall not
have any of the rights of a shareholder with respect to the Shares subject to
purchase or issuance under such Award, except to the extent that one or more
certificates for such Shares shall be delivered to the holder upon due exercise
of the Option or SAR.

 

10. RESTRICTED STOCK AWARDS.

 

10.1 Restricted Stock may be issued either alone, in addition to, or in tandem
with other Awards granted under the Plan and/or cash awards made outside of the
Plan. After the Committee determines that it will grant an award of Restricted
Stock under the Plan, it shall advise the Employee in writing of the terms,
conditions and restrictions related to the offer, including the Restricted
Period (as defined in Section 10.2) applicable to such award, the imposition, if
any, of any performance-based condition or other condition or restriction on an
award of Restricted Stock, and the number of Shares. The prospective recipient
of an Award of Restricted Stock shall not have any rights with respect to any
such Award, unless and until such recipient has executed an Award Letter, in the
form determined by the Committee, evidencing the Award.

 

26 of 44



--------------------------------------------------------------------------------

10.2 LAPSE OF RESTRICTIONS.    With respect to an award of Restricted Stock,
which becomes non-forfeitable due to the lapse of time, the Committee shall
prescribe in the Award Letter, the period in which such Restricted Stock becomes
non-forfeitable (the “Restricted Period”). Notwithstanding any provision to the
contrary, any award of Restricted Stock to an eligible recipient that is not
based, at least in part on the attainment of Performance Objectives, other than
a recipient who, as determined by the Committee, is a “new hire” of the Company,
any Parent or any Subsidiary, shall have a Restricted Period which is at least
three (3) years from the date of the Award; provided, however, that the
Committee may provide, in its sole discretion, that upon the termination of such
Employee’s employment with the Company, any Parent or any Subsidiary, by the
Company (or any Parent or any Subsidiary) without Cause, such Restricted Period
shall be deemed to have lapsed and such award of Restricted Stock shall be
non-forfeitable on the recipient’s termination date.

 

10.3 CERTIFICATES.    Each Participant who is granted an Award of Restricted
Stock shall be issued a stock certificate in respect of such shares of
Restricted Stock, which certificate shall be registered in the name of the
recipient and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award; provided that the
Company may require that the stock certificates evidencing Restricted Stock
granted hereunder be held in the custody of the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Award of Restricted
Stock, the Participant shall have delivered a stock power, endorsed in blank,
relating to the Shares covered by such Award.

 

10.4 RIGHTS AS A SHAREHOLDER.    Except as otherwise provided in an Award
Letter, the Participant shall possess all incidents of ownership with respect to
Shares of Restricted Stock during the Restricted Period, including the right to
receive or reinvest dividends with respect to such Shares and to vote such
Shares. Certificates for unrestricted Shares shall be delivered to the
Participant promptly after, and only after, the Restricted Period shall expire
without forfeiture in respect of such Awards of Restricted Stock or such other
applicable terms, conditions, and Performance Objectives have been satisfied,
except as the Committee, in its sole discretion, shall otherwise determine.

 

10.5 RESTRICTION PERIOD.    During the Restriction Period, the recipient of such
award shall not be permitted to sell, transfer, pledge, hypothecate or assign
shares of Restricted Stock awarded under the Plan except by will or the laws of
descent and distribution. Any attempt to dispose of any Restricted Stock in
contravention of any such restrictions shall be null and void and without
effect.

 

10.6 RESTRICTED STOCK AWARD LETTER.    The Award Letter for Restricted Stock
Awards shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Committee in its sole
discretion. In addition, the provisions of Award Letters for Restricted Stock
Awards need not be the same with respect to each Participant.

 

11. RESTRICTED STOCK UNITS.

 

11.1 GENERAL.    Restricted Stock Units may be issued either alone, in addition
to, or in tandem with other Awards granted under the Plan and/or cash awards
made outside of the Plan. After the Committee determines that it will grant
Restricted Stock Units under the Plan, it shall advise the Participant in
writing of the terms, conditions and restrictions related to the offer,
including the Restricted Unit Period (as defined in this Section 11) applicable
to an award, the imposition, if any, of any performance-based condition or other
restriction on an award, and the number of Restricted Stock Units to which such
person shall be entitled. The prospective recipient of an Award of Restricted
Stock Units shall not have any rights with respect to any such Award, unless and
until such recipient has executed an Award Letter, in the form determined by the
Committee, evidencing the Award.

 

11.2

LAPSE OF RESTRICTIONS.    With respect to an award of Restricted Stock Units,
which becomes non-forfeitable due to the lapse of time, the Committee shall
prescribe in the Award Letter, the period in which

 

27 of 44



--------------------------------------------------------------------------------

 

such Restricted Stock becomes non-forfeitable (the “Restricted Unit Period”).
Notwithstanding any provision to the contrary, the Restricted Unit Period shall
be a period which is at least three (3) years from the Award.

 

11.3 RIGHTS AS A SHAREHOLDER.    A recipient who is awarded Restricted Stock
Units shall possess no incidents of ownership with respect to such Units;
provided that the award agreement may provide for payments in lieu of dividends
to such recipient.

 

11.4 RESTRICTED STOCK UNITS AWARD LETTER.    The Award Letter for Restricted
Stock Units shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Committee in its sole
discretion. In addition, the provisions of Award Letters for Restricted Stock
Units need not be the same with respect to each Participant.

 

12. PERFORMANCE AWARDS.

 

12.1 PERFORMANCE PERIODS.    The Committee shall establish Performance Periods
applicable to Performance Awards. There shall be no limitation on the number of
Performance Periods established by the Committee and more than one Performance
Period may encompass the same fiscal year.

 

12.2 PERFORMANCE OBJECTIVES.    If the Committee determines that a Performance
Award is intended to qualify as performance-based compensation under Code
Section 162(m)(4)(C), then such Performance Award shall be subject to the
attainment of Performance Objectives for a Performance Period. Such specific
Performance Objectives shall be established in writing no later than ninety (90)
days after the commencement of the Performance Period to which the Performance
Objectives relate, but in no event after twenty-five percent (25%) of the
Performance Period has elapsed. In establishing the Performance Objective or
Performance Objectives, the Committee shall also establish a schedule or
schedules setting forth the portion of the Performance Award which will be
earned or forfeited based on the degree of achievement of the Performance
Objectives actually achieved or exceeded as determined by the Committee. The
Committee may at any time adjust the Performance Objectives and any schedules
and portions of payments related thereto, adjust the way Performance Objectives
are measured, or shorten any Performance Period if it determines that conditions
or the occurrence of events warrant such actions; provided, that this provision
shall not apply to any Performance Award that is intended to qualify as
performance--based compensation under Code Section 162(m)(4)(C) if and to the
extent that it would prevent the Award from so qualifying. The Committee shall
have the right to reduce or eliminate the compensation or Award payable upon the
attainment of a Performance Objective but shall not have the discretion to
increase an Award upon the attainment of a Performance Objective with respect to
a Participant whose compensation for the particular year is subject to the
limits on tax deductibility in Code Section 162(m).

 

12.3 GRANTS OF PERFORMANCE AWARDS.    Performance Awards may be granted under
the Plan as either Performance Shares or Performance Units, as the Committee may
from time to time approve. Performance Awards may be granted alone, in addition
to or in tandem with other Awards under the Plan. Subject to the terms of the
Plan, the Committee shall determine the amount or number of Performance Awards
to be granted to a Participant and the Committee may impose different terms and
conditions on any particular Performance Award granted to any Participant. Each
grant of a Performance Award shall be evidenced by a written instrument stating
the number of Performance Shares or Performance Units granted, the Performance
Period, the Performance Objective or Performance Objectives, the proportion of
payments for performance between the minimum and full performance levels, if
any, restrictions applicable to Shares receivable in settlement, if any, and any
other terms, conditions, restrictions and rights with respect to such grant as
determined by the Committee. The Committee may determine that the Participant
forfeit such Performance Awards back to the Company upon termination of
employment for any reason or for specified reasons. The Committee may provide,
in its sole discretion, that during a Performance Period, a Participant shall be
paid cash amounts, with respect to each Performance Share or Performance Unit
held by such individual in the same manner, at the same time, and in the same
amount paid, as a dividend on any Share.

 

28 of 44



--------------------------------------------------------------------------------

12.4 PERFORMANCE PERIOD.    During the Performance Period, the recipient of such
award shall not be permitted to sell, transfer, pledge, hypothecate or assign
Performance Awards except by will or the laws of descent and distribution. Any
attempt to dispose of any Performance Awards in contravention of any such
restrictions shall be null and void and without effect.

 

12.5 PERFORMANCE AWARD LETTER.    The Award Letter for a Performance Award shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Committee in its sole discretion. In addition,
the provisions of Award Letters for Performance Awards need not be the same with
respect to each Participant.

 

12.6 NON-TRANSFERABILITY OF PERFORMANCE AWARDS.    Until such time as the
Performance Objectives as determined by the Committee have been met and until
any restrictions upon the Performance Units or Performance Shares issued
pursuant to any Performance Awards have lapsed, Performance Awards and any
rights related thereto may not be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of by any Participant.

 

12.7 PAYMENT OF AWARDS.    As soon as practicable after the end of the
applicable Performance Period as determined by the Committee, the Committee
shall determine the extent to which the Performance Objectives have been met and
the extent to which Performance Awards are payable. Payment and settlement of a
Performance Award shall be as follows:

 

  12.7.1 In the case of Performance Shares, one or more stock certificates
representing the number of Shares payable shall be delivered to the Participant,
free of all restrictions except those established by the Committee at the time
of the grant of the Performance Shares; and

 

  12.7.2 In the case of Performance Units, entirely in cash, entirely in Shares,
or in such combination of Shares and cash as the Committee may determine, in its
discretion, prior to such payment. If payment is to be made in the form of cash,
the amount payable for each Performance Unit earned shall be equal to the dollar
value of each Performance Unit (as determined by the Committee) times the number
of earned Performance Units.

 

12.8 RIGHTS AS A SHAREHOLDER. Except as otherwise provided in an Award Agreement
and subject to the limitations contained in this Plan, the Participant shall
possess all incidents of ownership with respect to Performance Shares during the
Performance Period, including the right to receive or reinvest dividends with
respect to such Shares and to vote such Shares. Certificates for unrestricted
Shares shall be delivered to the Participant promptly after, and only after, the
Performance Objective or Objectives have been achieved, except as the Committee,
in its sole discretion, shall otherwise determine. No rights as a shareholder
shall accrue to Performance Units.

 

13. AWARD TERMS AND CONDITIONS.    Each Award Letter setting forth an Award
shall contain such other terms and conditions not inconsistent herewith as shall
be approved by the Board or by the Committee. The Committee shall from time to
time adopt policies and procedures applicable to Awards that will govern the
lapse or non-lapse of restrictions and the rights of Participants and
beneficiaries in the event of death, disability, leave of absence, termination
of employment, or retirement of Participants or upon the occurrence of any other
event determined by the Committee, in its sole discretion, to be appropriate.
The Committee shall have authority to define disability, leave of absence,
termination of employment and retirement and other terms, and the Committee’s
policies and procedures may differ with respect to Awards granted at different
times. A Participant’s rights in the event of death, disability, leave of
absence, termination of employment, or retirement or such other events shall be
set forth in the Award Letter that evidences an Award to the Participant.

 

14.

NON-TRANSFERABILITY OF AWARDS.    An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of, or disposed of in any manner other
than by will or by the laws of descent or distribution; provided, however, that
the Committee may, in its discretion, grant transferable Nonstatutory

 

29 of 44



--------------------------------------------------------------------------------

 

Stock Options pursuant to option agreements specifying (i) the manner in which
such Nonstatutory Stock Options are transferable and (ii) that any such transfer
shall be subject to the Applicable Laws. Except as otherwise provided by the
Administrator, an Award may only be exercised or purchased during the lifetime
of the recipient of the Award or a transferee of a Nonstatutory Stock Option as
permitted by this Section 14.

 

15. VESTING OF AWARDS.    The Committee may, in its sole discretion, grant
Awards which vest over time and/or are based upon satisfaction of Performance
Objectives. The Committee may, in its discretion, modify or change any
Performance Objectives concerning any Award or accelerate the vesting of any
Award; provided that the Committee shall not modify or change any Performance
Objective or accelerate the vesting of any Award that is intended to qualify as
performance-based compensation under Code Section 162(m)(4)(C) if and to the
extent that such modification, change or acceleration would prevent the Award
from so qualifying.

 

16. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.    In the event of changes in
all of the outstanding Shares by reason of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations, or exchanges of
shares, separations, reorganizations or liquidations or similar events or in the
event of extraordinary cash or non-cash dividends being declared with respect to
outstanding Shares or other similar transactions, the number and class of Shares
available under the Plan in the aggregate, the number and class of Shares
subject to Awards theretofore granted, the number of SARs therefore granted,
applicable purchase prices, applicable Performance Objectives for the
Performance Periods not yet completed and performance levels and portion of
payments related thereto, and all other applicable provisions, shall, subject to
the provisions of the Plan, be equitably adjusted by the Committee. The
foregoing adjustment and the manner of application of the foregoing provisions
shall be determined by the Committee in its sole discretion. Any such adjustment
may provide for the elimination of any fractional Share which might otherwise
become subject to an Award.

 

17. CHANGE IN CONTROL.

 

17.1 EFFECT ON AWARDS.    In the event of a Change in Control, then

 

  17.1.1 All Options, SARs and Options in tandem with SARs then outstanding
shall become fully exercisable as of the date of the Change in Control, whether
or not then exercisable,

 

  17.1.2 All restrictions and conditions of all Restricted Stock Awards then
outstanding shall be deemed satisfied as of the date of the Change in Control,
and

 

  17.1.3 All Performance Shares and Performance Units shall be deemed to have
been fully earned as of the date of the Change in Control.

 

17.2 CHANGE OF CONTROL AWARDS.    The Committee, in its sole discretion, may at
any time, and subject to the terms and conditions as it may impose:

 

  17.2.1 Grant Awards that become exercisable only in the event of a Change in
Control;

 

  17.2.2 Provide for Awards to be exercised automatically and only for cash in
the event of a Change in Control, and;

 

  17.2.3 Provide in advance of, or at the time of, a Change in Control for cash
to be paid in settlement of any Award in the event of a Change in Control, with
the amount of such payment to be not less than the value of the Award at the
time of the Change of Control.

 

17.3

TERMINATION OF EMPLOYMENT.    Notwithstanding anything contained in this Plan to
the contrary, in the event a Change in Control takes place and a Participant’s
employment is terminated prior to the Change in Control and the Participant
reasonably demonstrates that such termination: (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control and who effectuates the Change in Control or (ii)
otherwise occurred in connection with or in

 

30 of 44



--------------------------------------------------------------------------------

anticipation of a Change in Control which actually occurs; then for all purposes
of this Plan, the date of the Change in Control in respect of such Participant
shall mean the date immediately prior to the date of termination of such
Participant’s employment.

 

18. FORM OF AWARDS.    Nothing contained in the Plan nor any resolution adopted
or to be adopted by the Board or the shareholders of the Company shall
constitute the granting of any Award. An Award shall be granted hereunder at
such date or dates as the Committee may determine, subject to the Plan. Whenever
the Committee determines to grant an Award, the chief human resources officer of
the Company, or such other person as the Committee appoints, shall send notice
thereof to the Employee, in such form as the Committee approves, stating the
number of Options, Shares, Performance Units, Restricted Stock Units and SARs
subject to the Award, its Term, and the other provisions, restrictions and
conditions thereof. The notice shall be accompanied by a written Award Letter
(and, in the case of a Restricted Stock Award or a Performance Share Award, by a
blank stock power and/or escrow agreement for execution by the Employee) which
shall have been duly executed by or on behalf of the Company. If the surrender
of previously issued Awards is made a condition of the grant, the notice shall
set forth the pertinent details of such condition. Execution of an Award Letter
by the recipient in accordance with the provisions of the Plan shall be a
condition precedent to the exercise or settlement of any Award.

 

19. WITHHOLDING FOR TAXES.

 

The Company shall, before any payment is made or a certificate for any Shares is
delivered or any Shares are credited to any brokerage account, deduct or
withhold from any payment under the Plan any Federal, state, local or other
taxes, including transfer taxes, required by law to be withheld or to require
the Participant or his or her beneficiary or estate, as the case may be, to pay
any amount, or the balance of any amount, required to be withheld. The Company
may elect to deduct such taxes from any amounts payable then or any time
thereafter in cash to the Employee and, in the Employee’s sole discretion, the
payment of such taxes may be made from Mature Shares previously held by such
Employee or from Shares obtained by the exercise of the Option. In the event the
Employee disposes of Shares acquired pursuant to an Incentive Stock Option in
any transaction considered to be a disqualifying transaction under Sections 421
and 422 of the Code, the Employee must give the Company written notice of such
transfer and the Company shall have the right to deduct any taxes required by
law to be withheld from any amounts otherwise payable to the Employee.

 

20. TERMINATION OF PLAN.    The Plan shall terminate on the tenth anniversary of
the Effective Date, and an Award shall not be granted under the Plan after that
date although the terms of any Awards may be amended at any date prior to the
end of its Term in accordance with the Plan. Any Option granted under the Plan
after August 13, 2013 shall not qualify as an Incentive Stock Option. Any Awards
outstanding at the time of termination of the Plan shall continue in full force
and effect according to the terms and conditions of the Award and this Plan.

 

21. AMENDMENT OF THE PLAN.

 

21.1 The Board may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided, that no such amendment, alteration,
suspension, discontinuation or termination shall be made without shareholder
approval if such approval is necessary to comply with any tax, securities or
regulatory law, rules of exchange or requirement with which the Board intends
the Plan to comply.

 

21.2 Notwithstanding the foregoing, no such amendment or termination of the Plan
shall materially adversely affect Awards already granted and such Awards shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Participant and the
Committee, which agreement must be in writing and signed by the Participant and
the Company.

 

31 of 44



--------------------------------------------------------------------------------

22. GOVERNING LAW; REGULATIONS AND APPROVALS.

 

22.1 GOVERNING LAW.    This Plan and the rights of all persons claiming
hereunder shall be construed and determined in accordance of the laws of the
State of Georgia without giving effect to the conflicts of laws principles
thereof, except to the extent that such laws are preempted by federal law.

 

22.2 DELIVERY OF SHARES.    The obligation of the Company to issue, sell and
deliver Shares with respect to any Awards granted under this Plan shall be
subject to all applicable laws, rules and regulations, including all applicable
federal and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.

 

22.3 SECURITIES ACT REQUIREMENTS.    No award shall be granted and no
certificates for Shares pursuant to the grant or exercise of an Award shall be
delivered pursuant to this Plan if the grant or delivery would, in the opinion
of counsel for the Company, violate the Securities Act or any other Federal or
state statutes having similar requirements as may be in effect at that time. As
a condition of the issuance of any Shares pursuant to the grant or exercise of
an Award under this Plan, the Committee may require the recipient to furnish a
written representation that he or she is acquiring the Shares for investment and
not with a view to distribution to the public. In the event that the disposition
of Shares acquired pursuant to the Plan is not covered by a then current
registration statement under the Securities Act, as amended, and is not
otherwise exempt from such registration, such Shares shall be restricted against
transfer to the extent required by the Securities Act and Rule 144 of the
Securities Act or the regulations hereunder.

 

22.4 LISTING AND REGULATORY REQUIREMENTS.    Each Award is subject to the
further requirements that, if at any time the Committee shall determine, in its
discretion, that the listing, registration or qualification of the Shares
subject to the Award is required by any securities exchange or under any
applicable law or the rule of any regulatory body, or is necessary or desirable
as a condition of, or in connection with, the granting of such Award or the
issuance of Shares thereunder, such Award will not be granted or exercised and
the Shares may not be issued unless and until such listing, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

22.5 SECTION 16.    With respect to persons subject to Section 16 of the
Exchange Act, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision under the Plan or action by the Committee fails to so
comply, it shall be deemed null and void to the extent permitted by law and
deemed advisable by the Committee.

 

22.6 PERFORMANCE-BASED COMPENSATION.    The Plan is intended to give the
Committee the authority, in its discretion, to grant Awards that qualify as
performance-based compensation under Code Section 162(m).

 

23. DEFERRAL ELECTIONS.    The Committee may, pursuant to the terms of an Award
Letter or otherwise in its discretion, permit any Participant receiving an Award
to elect to defer his or her receipt of a payment of cash or the delivery of
Shares that would be otherwise due such individual by virtue of the exercise,
settlement, vesting or lapse of restrictions regarding any Award made under the
Plan. If any such election is permitted, the Committee shall establish rules and
procedures for such deferrals.

 

24. MISCELLANEOUS.

 

24.1 EMPLOYMENT RIGHTS.    Neither the Plan nor any action taken hereunder shall
be construed as giving any Employee the right to participate under the Plan.
Nothing in this Plan shall be construed as conferring upon any Employee any
right with respect to continuation of employment with the Company, nor shall it
interfere in any way with such Employee’s right or the Company’s right to
terminate his or her employment at any time, with or without notice and with or
without cause.

 

32 of 44



--------------------------------------------------------------------------------

24.2 NO TRUST OR FUND CREATED.    Neither the Plan nor any grant made hereunder
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and any recipient of a grant of an
Award or any other person. To the extent that any person acquires a right to
receive payments from the Company pursuant to a grant under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company. Nothing herein shall prevent or prohibit the Company from establishing
a trust or other arrangement for the purpose of providing for the payment of the
benefits payable under the Plan.

 

24.3 FEES AND COSTS.    The Company shall pay all original issue taxes on the
exercise of any Award granted under the Plan and all other fees and expenses
necessarily incurred by the Company in connection therewith.

 

24.4 EMPLOYEES BASED OUTSIDE THE UNITED STATES.    Notwithstanding any provision
of the Plan to the contrary, in order to comply with the laws in other countries
in which the Company, its Affiliates, and its Subsidiaries operate or have
Employees, the Committee, in their sole discretion, shall have the power and
authority to:

 

  24.4.1 Determine which Affiliates and Subsidiaries shall be covered by the
Plan;

 

  24.4.2 Determine which Employees outside the United States are eligible to
participate in the Plan;

 

  24.4.3 Modify the terms and conditions of any Award granted to Employees
outside the United States to comply with applicable foreign laws;

 

  24.4.4 Establish subplans and modify exercise procedures, and other terms and
procedures to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section by the Committee shall be attached to this Plan document as Appendices;
and

 

  24.4.5 Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

 

24.5 OTHER PROVISIONS.    As used in the Plan, and in Award Letters and other
documents prepared in implementation of the Plan, references to the masculine
pronoun shall be deemed to refer to the feminine or neuter, and references in
the singular or the plural shall refer to the plural or the singular, as the
identity of the person or persons or entity or entities being referred to may
require. The captions used in the Plan and in such Awards and other documents
prepared in implementation of the Plan are for convenience only and shall not
affect the meaning of any provision hereof or thereof.

 

25. EFFECTIVENESS OF THE PLAN.    The Plan shall be submitted to the Company’s
shareholders for approval and shall become effective on the date of shareholder
approval.

 

33 of 44